Citation Nr: 0206773	
Decision Date: 06/24/02    Archive Date: 07/03/02	

DOCKET NO.  97-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy secondary to 
uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas that denied the benefit sought 
on appeal.  The veteran, who had active service from February 
1977 to June 1989, appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

In a July 1998 BVA decision, the Board affirmed the RO's 
denial of the benefit sought on appeal.  The veteran then 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in 
December 2000, the Court vacated the Board's decision and 
remanded the case for further development and adjudication.  
In April 2001, the Board remanded the case to the RO for 
further development, and the case has subsequently been 
returned to the Board for appellate review.  

In a statement from the veteran dated in March 2002 that was 
received at the Board in June 2002, the veteran submitted 
additional treatise evidence in support of her claim.  She 
also stated that she had not heard anything concerning her 
claim for service connection for depression and submitted 
evidence pertaining to recent psychiatric treatment.  The 
Board observes that the RO has addressed claims from the 
veteran for service connection for a psychiatric disorder in 
rating decisions dated in January 1985 and April 2000.  The 
veteran was notified of each decision and of her appellate 
rights.  In a statement from the veteran received in November 
2000, the veteran requested service connection for 
depression.  The RO has yet to address this request from the 
veteran.  As such, this matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate her claim and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Gynecological symptomatology, including uterine fibroids, 
which necessitated a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy, was first manifested years 
following separation from service.  

3.  Gynecological symptomatology, including uterine fibroids, 
which necessitated a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy, is not shown to be causally 
or etiologically related to any gynecological symptomatology 
the veteran may have experienced during service or to any 
other incident of service.  



CONCLUSION OF LAW

A total abdominal hysterectomy and bilateral salpingo-
oophorectomy secondary to uterine fibroids was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the veteran 
and her representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
January 1997 rating decision, the Statement of the Case and 
the two Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified her of the 
evidence considered, the pertinent laws and regulations and 
the reasons her claim was denied.  In addition, although the 
Court vacated the Board's July 1998 decision, the Board's 
prior decision nevertheless remains a matter of record and 
was clearly provided to the appellant.  That decision clearly 
articulated the relevant laws and regulations, discussed 
these legal provisions in the context of the evidence of 
record and informed the appellant of the evidence that was 
lacking to substantiate her claim.  Further, a May 2001 
letter to the veteran informed her of the VCAA and of the 
evidence necessary to substantiate her claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records have been 
obtained and the veteran has been afforded a VA examination.  
VA and private medical records have also been obtained and 
the veteran presented testimony at a hearing before a Hearing 
Officer at the RO.  In June 2002, the Board received treatise 
evidence from the veteran in support of her claim.  The 
veteran and her representative have not made the Board aware 
of any outstanding evidence that should be obtained prior to 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
in obtaining relevant evidence and that no further action is 
necessary to satisfy the requirements of the VCAA.  The case 
is now ready for appellate review.

Much of the veteran's contentions and the evidence of record 
were summarized in the July 1998 decision.  The veteran 
essentially contends that she developed uterine fibroid 
tumors during service and that those tumors eventually 
required a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  She specifically asserts that in 
February 1987 a service physician told her that she had 
tumors that required follow-up treatment.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records include a report of a 
medical examination performed in August 1976 in connection 
with the veteran's entry into service.  No pertinent defects 
or abnormalities were noted on that examination.  An undated 
record from when the veteran was stationed at Fort McClellan, 
Alabama indicates that she was seen for abdominal pain in the 
suprapubic area that was attributable to a urinary tract 
infection.  A record dated in April 1980 shows the veteran 
reported that her monthly period was usually very regular.  
The assessment recorded in that record was rule out pregnancy 
and the veteran was referred to obstetrics.  Service medical 
records show the veteran was hospitalized in October 1980 for 
a spontaneous vaginal delivery.  

A service medical record dated in May 1984 reflects that the 
veteran was seen with complaints of spotting and abdominal 
pain in the left upper quadrant.  Physical examination was 
essentially normal.  The veteran was seen later in May 1984 
at which time she indicated that her last monthly period had 
been regular and with a light flow.  The pertinent assessment 
following the examination was Gardnerella vaginitis.  In 
January 1985, the veteran was diagnosed with an intrauterine 
pregnancy, and she was treated for abdominal pain after a 
vaginal delivery in August 1985.  The impression was probable 
urinary tract infection and pelvic pain secondary to urinary 
tract infection or postpartum tubal ligation.  In February 
1987, the veteran was seen for a routine gynecological 
evaluation and Pap smear.  At that time the veteran reported 
that her last monthly period had been regular and with a 
normal flow.  

A service medical record dated in March 1988 shows that 
physical examination was normal and that the veteran was 
"okay" from a gynecological standpoint for overseas duty.  In 
August 1988, the veteran was seen with complaints of 
headaches and stomach cramps.  It was recorded that the 
veteran reported that the first day of every menstrual cycle 
produced abdominal pain that resolved with the use of pain 
pills.  Following the examination, the assessment was 
menstrual cramps.  An October 1988 record shows the veteran 
was seen for follow-up on the tubal ligation performed in 
August 1985.  The assessment was of a normal examination.  
The Report of Physical Examination conducted in connection 
with the veteran's separation from service in April 1989 
shows no pertinent defects or abnormalities, and a Report of 
Medical History shows the veteran reported that she had not 
been treated for a female disorder and that she had had a 
change in menstrual patterns.  

Private medical records dated between July and October 1996 
show that a pelvic ultrasound performed in July 1996 resulted 
in a conclusion of an enlarged uterus with leiomyomatous 
change.  Records pertaining to a hospitalization of the 
veteran in September 1996 show she was admitted with an 
impression of symptomatic uterine fibroids of approximately 
14- to 16-week size.  The admitting diagnosis was an enlarged 
uterus consistent with uterine fibroids with menorrhagia and 
dysmenorrhea.  During the hospitalization, the veteran 
underwent a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  

An October 1997 statement from Fred E. Newton, M.D., relates 
that the veteran had been referred to his office in mid-1996 
for symptomatic uterine fibroids.  Dr. Newton stated that the 
veteran "certainly could have had uterine leiomyoma in 1985 
which may have gone undiagnosed."

At a personal hearing conducted in October 1997, the veteran 
testified that she began having abdominal pain in 1984 along 
with heavy bleeding during her menstruation.  She indicated 
that a military physician had told her in February 1987 that 
she had a tumor but that she did not seek further treatment 
as advised by the physician.  She indicated that she had been 
treated for pelvic pain and related problems shortly 
following her separation from service but that those records 
were unavailable.  An October 1997 statement from the 
veteran's sister relates that she had been with the veteran 
in February 1987 when a service physician informed the 
veteran that she had tumors.  

A statement from Jimmy Chang, M.D. dated in November 1998 
indicates that he had reviewed records from the veteran's 
past military service and he summarized two of the entries 
contained in those service medical records.  Dr. Chang wrote 
that an ovary may grow to considerable size before clinical 
symptoms appeared.  The earliest symptoms were reported to be 
vague lower abdominal discomfort and mild digestive 
complaints.  Abdominal swelling due to an ovarian enlargement 
or accumulation of ascitic fluid, pelvic pain and anemia were 
also reported.  

Dr. Chang went on to relate that since an ovarian neoplasm 
usually remained occult until it enlarges or extends enough 
to produce symptoms, early detection was difficult.  In 70 to 
80 percent of patients, the disease was not diagnosed until 
it had become extensive within or beyond the pelvis.  Thus, 
if a routine pelvic examination revealed an ovary enlarged to 
5 centimeters in diameter, tumor size may be the only 
criterion for surgery.  

The report of a VA examination performed in September 2001 
shows the veteran reported a long history of dysmenorrhea and 
irregular bleeding which persisted after her pregnancies.  
The physician noted that the veteran underwent a tubal 
ligation postoperatively after delivery of her third and 
final child and that according to the record there was no 
evidence of fibroid during the pregnancies or at the time of 
the tubal ligation.  It was also noted that the separation 
physical examination performed in April 1989 was negative 
with no history or diagnosis of any abnormalities of the 
uterus or ovaries.  The examiner then recounted the veteran's 
post service treatment beginning in 1996.  

Following the examination, the impression was that there was 
no evidence of any problems postoperatively.  A history of a 
hysterectomy and bilateral salpingo-oophorectomy in 1996 for 
fibroids was recorded.  It was indicated that there was no 
evidence in the records of a previous diagnosis prior to her 
separation in 1989.  The examiner explained that fibroids 
could be very slow growing and could possibly not become 
symptomatic for several years after symptoms spontaneously 
occur.  The size of the fibroids could indicate at least a 
potential of a five-year growth.  

Comments dated in October 2001 from the VA examiner who 
performed the September 2001 examination clarified that there 
was no evidence of the veteran being treated for symptomatic 
fibroids, and there was no specific complaint from the 
veteran in her military medical records involving uterine 
leiomyomata or any dysfunctional bleeding pattern.  The 
examiner noted that records from the veteran's 1996-post 
service surgery indicate that symptoms had been present for 
the previous 1 to 2 years.  The examiner indicated that he 
was unable to determine whether the veteran had fibroids 
during her active military experience, but noted that 
notations in 1987 indicated that the veteran had a normal 
examination with no complaints and that the examiner noted a 
six-week size, regular-sized uterus.  He also noted that in 
March 1988 an examiner indicated that the uterus was slightly 
irregular and enlarged but he also stated that the veteran 
was without complaints and was cleared for overseas 
assignment.  It was noted that the veteran had underwent a 
tubal ligation in 1985 at which time there was no evidence of 
fibroids.  The examiner stated that the uterine fibroids 
necessitated the post service surgery, but that the post 
service surgery was not in any way related to the 
gynecological symptomatology shown in the service medical 
records.

In June 2002, the veteran submitted treatise evidence 
consisting of information concerning ovarian cysts, cancer of 
the ovary, a definition of uterus, as well as information 
about leiomyomas or fibroids of the uterus and general 
information about a hysterectomy.

Based on this record, the Board finds that the evidence does 
not support the veteran's claim for service connection for a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy secondary to uterine fibroids.  It is clear from 
the record that the veteran's post service surgery was 
necessitated by uterine fibroids.  Both private and VA 
physicians have agreed on that point.  However, the evidence 
as a whole fails to demonstrate that the veteran's uterine 
fibroids were related to gynecological symptomatology 
manifested during service.  

In support of the veteran's claim she has submitted two 
medical statements, one from Dr. Newton and one from 
Dr. Chang.  The statement from Dr. Newton relates that the 
veteran could have had uterine leiomyoma in 1985 that may 
have gone undiagnosed, but at no time does Dr. Newton offer 
any more definitive statement.  Dr. Newton's brief statement 
does not account for any gynecological symptomatology 
recorded in service medical records or attribute any post 
service complaints or symptoms to any of the service 
symptomatology.  

While Dr. Chang reviewed at least some of the veteran's 
service medical records at no point in his November 1998 
statement does he relate the veteran's post service uterine 
fibroids and her need for surgery following service to any 
service gynecological symptomatology.  The Board would 
observe that Dr. Chang specifically referred to a 
February 11, 1987 service medical record when the veteran was 
seen for a routine gynecological examination at which time 
she voiced no complaints.  He indicated that that record 
showed a history of endometriosis and that an ultrasound 
showed uterine fibroids.  However, a review of that record 
does not appear to contain a notation of a history of 
endometriosis or of an ultrasound which showed uterine 
fibroids.  

On the other hand, the VA examination performed in September 
and October 2001 clearly reviewed and accounted for all of 
the veteran's service gynecological history, including her 
pregnancies.  While the examiner conceded that he was unable 
to determine whether the veteran had fibroids during service, 
he indicated that the veteran had not been treated for any 
specific complaints reflective of uterine fibroids and 
pointed to specific service medical records to support his 
opinion.  Finally, after reviewing all of the evidence of 
record the examiner concluded that the surgery performed 
following service was not in any way related to the 
gynecological symptomatology shown in the service medical 
records.  

Of the medical opinions for consideration, the Board places 
less probative value on the statements from Dr. Newton and 
Dr. Chang than that of the VA examiner.  Dr. Newton's 
statement is noteworthy for its brevity, its failure to 
provide any rationale and its speculative nature in relating 
that the veteran "could" have had a uterine leiomyoma in 1985 
which could have gone undiagnosed, not that this was actually 
the case in the veteran's situation.  Dr. Chang's statement, 
on the other hand, is noteworthy for misinterpreting service 
medical records, not accounting for significant gynecological 
history reflected in service medical records and for failing 
to offer any opinion concerning the relationship, if any, of 
the veteran's post service surgery and her service 
gynecological history.  

The VA examiner on the other hand, concedes Dr. Newton's 
point that he was unable to determine whether the veteran had 
uterine fibroids during service, but reviews service medical 
records and finds an absence of symptomatology during service 
reflective of uterine fibroids.  Indeed, the VA examiner 
points to service medical records that discount the 
possibility that uterine fibroids were present during 
service.  Simply put, the VA examiner offers a well-reasoned 
opinion based on a review of all of the veteran's service 
medical records with specific reference to service medical 
records to support his conclusion that the service 
symptomatology was unrelated to the post service surgery.  
Thus, the Board finds that the opinion of the VA examiner has 
greater probative value than the opinions from Dr. Newton and 
Dr. Chang.

The Board acknowledges the veteran's contentions that she had 
been told she had uterine fibroids during service and the 
statement from the veteran's sister submitted to support that 
position.  However, this account is not in any way supported 
by service medical records, and the Board would assume that 
had uterine tumors been identified during service that such a 
notation would have been recorded in the veteran's service 
medical records.  In any event, the veteran's and her 
sister's account of what a service physician stated is 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) ("The connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.").  Further, neither the veteran nor her sister is 
shown to have the requisite expertise to provide an opinion 
in a matter requiring medical expertise, such as an 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

As for the treatise evidence recently submitted by the 
veteran, this evidence is general in nature and is not shown 
to pertain to the veteran.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional.")  Since this evidence 
was not combined with any opinion of a medical professional, 
the Board finds that it is without probative value in this 
case.  Accordingly, service connection is not established.  

Lastly, in reaching this decision, the Board is cognizant of 
the "benefit of the doubt" rule.  However, the Board 
specifically finds that the weight of the evidence is against 
the veteran's claim for service connection, and as such, this 
case does not present an approximate balance of positive and 
negative evidence for application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

Service connection for a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy secondary to uterine fibroids 
is denied.   



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

